       Case 1:19-mj-00207-SAB Document 13 Filed 10/08/20 Page 1 of 5


 1   Derek P. Wisehart, Esq. #178100
     Law Offices of Derek P. Wisehart
 2   2330 W. Main Street
     Visalia, California 93291
 3   Telephone:      (559) 636-9473
     Facsimile:      (559) 636-9476
 4

 5   Attorneys for Defendant, MARY D. MEGALLI

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                           Case No. 1:19-MJ-00207-001

12                            Plaintiff,                  JOINT MOTION TO MODIFY
                                                          CONDITION OF PROBATION
13     vs.                                                PURSUANT TO 18 U.S.C. §3563(c) and
                                                          ORDER
14     MARY D. MEGALLI,

15                            Defendant.

16

17           The parties by and between the parties hereto, through their respective counsel, Derek
18
     P. Wisehart, counsel for Defendant, MARY D. MEGALLI, and William Taylor, Special
19
     Assistant United States Attorney, counsel for Plaintiff, UNITED STATES OF AMERICA,
20
     hereby move pursuant to 18 U.S.C. §3563(c) to modify a condition of the Defendant’s
21
     probation. Presently the Defendant’s probation is set to expire on November 20, 2020.
22

23           The Defendant was sentenced by this court on November 21, 2019, to Probation for a

24   term of 12 months, to expire on November 20, 2020, with the following conditions of
25   probation imposed: 1. Defendant’s probation shall be unsupervised by the probation office; 2.
26
     Defendant is ordered to obey all federal, state, and local laws; 3. Defendant shall notify the
27
     court and, if represented by counsel, your counsel, of any change of address and contact
28
     number; 4. Defendant shall pay a fine of $1,200.00 and a special assessment of $10.00 for a
       Case 1:19-mj-00207-SAB Document 13 Filed 10/08/20 Page 2 of 5


     total financial obligation of $1,210.00, which shall be due immediately/paid in full by January
 1

 2   15, 2020; 5. Defendant is committed to the custody of the United States Bureau of Prisons to

 3   be imprisoned for a total of 1 day, with credit served for 1 day in custody, with credit for 1 day

 4   served; 6. Defendant shall complete the First Time DUI Offender Program through the
 5
     California Department of Motor Vehicles; 7. Defendant is ordered to personally appear for a
 6
     Probation Review Hearing on September 17, 2020, at 10:00 a.m., before U.S. Magistrate
 7
     Judge Boone. A Status Report regarding Defendant’s performance on probation shall be filed
 8
     14 days prior to the Probation Review; and, 8. Pursuant to 18 U.S.C. 3572 (d)(3), while on
 9

10   probation and subject to any financial obligation of probation, defendant shall notify the court

11   of any material change in defendant’s economic circumstances that might affect defendant’s
12   ability to pay the full financial obligation.
13
             On September 15, 2020, upon review of the Defendant’s Status Report the Court
14
     denied Defendant’s Request to accept Defendant’s completion of an on-line 12 hour “DUI or
15
     DWI Drinking and Driving Course through the National Education Online School. On
16

17   September 17, 2020, at Defendant’s Probation Review Hearing the Court ordered the parties to

18   submit a Stipulation re Modification within three weeks. The condition of probation regarding

19   the California First Time DUI Offender 3 Month Course was addressed with the Court.
20   Another Probation Review Hearing was set for November 19, 2020, at 10:00 a.m. in
21
     Courtroom 9.
22
             Defendant, who is 81 years old and at high risk of contracting COVID-19, is not a
23
     resident of California. Due to the shelter in place orders issued in response to COVID-19, In-
24

25   Person DUI Programs had been suspended for a period of time. Defendant was unable to

26   travel to California to attend an in-person California First Offender program because of shelter

27   in place orders. Defendant proactively enrolled in an on-line program and completed a 12
28
                                                      2
           Case 1:19-mj-00207-SAB Document 13 Filed 10/08/20 Page 3 of 5


     hour “DUI or DWI Drinking and Driving Course” through National Education Online School.
 1

 2   (See, Exhibit A attached hereto). The California First Time DUI Offender 3-month programs

 3   generally consist of approximately 32 hours of DUI course instruction.

 4             Defendant has now enrolled in The Florida Safety Council DUI Virtual Level 2-DUI
 5
     Course. Although virtual through the GoToMeeting platform, this course (usually reserved for
 6
     second time offenders in Florida) consists of 24 hours of participatory attendance which
 7
     consists of 3 classes on 3 consecutive days from 9:00 a.m. to 5:00 p.m. each day. (See, Exhibit
 8
     B attached hereto). Coupled together, upon completion, Defendant will have completed an
 9

10   equivalent of 36 hours of DUI education.

11             Therefore, the parties stipulate that the Defendant’s condition of probation be modified
12   as follows:
13
               1. Defendant’s term of probation shall be extended for 6 months, to expire on May 20,
14
     2021;
15
               2. In lieu of completion of a First Time DUI Offender Program through the California
16

17   Department of Motor Vehicles Defendant’s completion of The Florida Safety Council DUI

18   Virtual Level 2-DUI Course (24 hours), in addition to the 12-hour online course already

19   completed is tantamount to, and the substantial equivalent of the originally ordered California
20   First Time Offender 3-Month program.
21
               3. All other terms of probation remain in full force and effect.
22
     ///
23
     ///
24

25   ///

26
27

28
                                                        3
       Case 1:19-mj-00207-SAB Document 13 Filed 10/08/20 Page 4 of 5


            WHEREFOR, the parties request that the Defendant’s condition of probation be
 1

 2   modified pursuant to 18 U.S.C. §3563 (c).

 3   DATED: October 7, 2020                      LAW OFFICES OF DEREK P. WISEHART

 4
                                                 _/s/ Derek P. Wisehart_____________________
 5
                                                 Derek P. Wisehart, Esq., Attorney for Defendant,
 6                                               MARY D. MEGALLI

 7
     DATED: October 7, 2020                      _/s/ William Taylor_______________________
 8                                               William Taylor, Esq., Special Assistant United
                                                 States Attorney, Counsel for Plaintiff, UNITED
 9
                                                 STATES OF AMERICA
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                                   4
       Case 1:19-mj-00207-SAB Document 13 Filed 10/08/20 Page 5 of 5



 1                                                ORDER
 2
              Pursuant to the stipulation of the parties to modify the Defendant’s condition of
 3
     probation, the Court hereby modifies under 18 U.S.C. §3563 (c) the Defendant’s condition of
 4
     probation as follow:
 5

 6            1. Defendant’s term of probation shall be extended for 6 months, to expire on May 20,

 7   2021;

 8            2. In lieu of completion of the originally ordered First Time DUI Offender Program
 9
     through the California Department of Motor Vehicles, Defendant shall complete The Florida
10
     Safety Council DUI Virtual Level 2-DUI Course (24 hours), in addition to the 12-hour online
11
     course already completed. The defendant is ordered to provide the Court and United States
12
     Attorney’s office with proof of the completed course reflecting the 36 hours.
13

14            3. Defendant is ordered to appear on Thursday, April 15, 2021 at 10:00 am for

15   probation review hearing and to file a probation status report 14 days prior to that hearing.
16            4. All other terms of probation remain in full force and effect.
17

18
     IT IS SO ORDERED.
19

20
     Dated:     October 8, 2020
                                                           UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28
                                                       5
